Nichols,. Justice.
The defendant was indicted, tried and convicted of the offense of incest. Jurisdiction of such an appeal, the same not being a capital felony, is in the Court of Appeals and not this court. The jurisdiction of this court is sought to be invoked by numerous attacks upon the constitutionality of that portion of the Act of 1856 (Ga. L. 1855-6, pp. 229, 231) codified as the first question to be asked prospective jurors upon voir dire examination (Code § 59-806). Held:
1. The constitutionality of this Code section was ruled upon in Woolfolk v. State, 85 Ga. 69 (9) (11 SE 814), and as recently as Massey v. State, 222 Ga. 143, 150 (149 SE2d 118), the language in Woolfolk was quoted with approval as to another of the voir dire questions provided for by the above Act of the General Assembly.
2. "It is well settled that when the constitutionality of a statute has been finally and conclusively determined by decisions of this court such questions cannot again be urged so as to invoke the jurisdiction of this court in a case where the jurisdiction of the subject matter of the appeal is otherwise properly in the Court of Appeals. See Morgan County v. Craig, 213 Ga. 742 (101 SE2d 714); Continental Cas. Co. v. Bump, 218 Ga. 187, 190 (126 SE2d 783).” Huguley v. State, 225 Ga. 191 (1) (167 SE2d 152).
3. The Court of Appeals and not this court has jurisdiction of this appeal.

Transferred to the Court of Appeals.


All the Justices concur.

Argued October 13, 1971
Decided November 5, 1971.
L. C. Chrietzberg, for appellant.
if. Eugene Brown, District Attorney, for appellee.